Exhibit 10.1

LOGO [g249131ex10_1001.jpg]

October 28, 2011

MISCOR Group, Ltd.

800 Nave Road, SE

Massillon, Ohio 44646

Attention: Michael P. Moore

 

Re: Short term extension of credit facilities under Credit and Security
Agreement

Dear Mr. Moore:

Reference is made to that certain Credit and Security Agreement dated as of
January 14, 2008, as amended (the “Credit Agreement”) to which each of MISCOR
Group, Ltd., an Indiana corporation (“MISCOR”), Magnetech Industrial Services,
Inc., an Indiana corporation (“MIS”) and HK Engine Components, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”), and Wells Fargo Bank, National Association
(the “Lender”), acting through its Wells Fargo Business Credit operating
division, are a party. Capitalized terms used herein shall have the meaning
assigned to such terms in the Credit Agreement.

As you know, pursuant to the Lender’s letter dated August 29, 2011, the Lender
agreed to extend the term of the credit facilities provided under the Credit
Agreement on a short term basis to September 30, 2011, pursuant to the Lender’s
letter dated September 29, 2011, the Lender agreed to further extend the term of
the credit facilities provided under the Credit Agreement on a short term basis
to October 7, 2011, and pursuant to the Lender’s letter dated October 7, 2011
(the “October Extension”), the Lender agreed to further extend the term of the
Credit facilities provided under the Credit Agreement on a short term basis to
October 31, 2011. In accordance with the October Extension, the Maturity Date
pursuant to the Credit Agreement is October 31, 2011 and accordingly both the
Revolving Note and the Term Note are scheduled to mature and be payable on such
date. The parties are continuing to work through the terms of a possible
extension of the credit facilities provided under the Credit Agreement,
including the terms of the subordination agreements with the Borrowers’
Subordinated Creditors, but have not yet reached final agreement on those terms.
Accordingly, Lender has agreed to extend the term of the credit facilities until
November 18, 2011 and the term “Maturity Date” as the same is defined in the
Credit Agreement is hereby amended to mean November 18, 2011.

Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents related thereto remain in full force and effect in accordance with
their terms. The Lender’s agreements herein shall not constitute a “course of
dealing” or any agreement of the part of the Lender to further extend the
Maturity Date on either a short term or long term basis.



--------------------------------------------------------------------------------

MISCOR Group, Ltd.

October 28, 2011

Page 2

 

Please acknowledge your agreement to the terms of this letter by executing a
copy of the same where indicated below and returning it to the undersigned.

Sincerely,

WELLS FARGO BANK, NATIONAL ASSOCIATION

LOGO [g249131ex10_1002.jpg]

Daniel J. Manella Vice President

Acknowledged and agreed to

this 31 day of October, 2011

 

MISCOR GROUP, LTD.       MAGNETECH INDUSTRIAL SERVICES, INC. By:   

/s/  Michael P. Moore

      By:   

/s/  Michael P. Moore

   Michael P. Moore, Chief Executive Officer          Michael P. Moore, Chief
Executive Officer HK ENGINE COMPONENTS, LLC          By:   

/s/  Michael P. Moore

            Michael P. Moore, Chief Executive Officer         